Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dylan O. Adams, Registration No. 56,289, on January 11, 2022.

The application has been amended as follows: 	
Claims 16 and 21 have been amended as follows:

16.      (Currently Amended) A computer-implemented method, comprising:
receiving one or more access requests associated with a customer;
comparing the one or more access requests to an access control policy;
determining whether the one or more access requests are permitted according to the access control policy based on the comparing; and
generating, by a remediation service, one or more remediation options for modifying the access control policy, the one or more remediation options being usable to cause the one or more access requests to be permitted by adding a new policy statement to the access and retaining existing statements of policy, to yield a changed access control policy that will allow the one or more access requests to be permitted.

21.       Currently Amended) A system, comprising at least one computing device configured to implement one or more services, wherein the one or more services:
evaluate a set of statements of a policy based at least in part on an access request, the set of statements being at least in part responsible for causing the access request to be unfulfillable;
cause a remediation service to generate one or more remediation sets of statements, each of the remediation sets of statements being based at least in part on the set of statements of the policy, the one or more remediation sets of statements being usable to cause the access request to be authorized by changing the policy; and
cause the access request to be authorized by adding a statement to the set of statements of the policy and retaining existing statements of policy.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

    Claims 8 - 27 are pending.  
    Claims 8, 16, 21 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receive a request to provide remediation guidance for a policy, the request indicating an access request, and wherein evaluating a set of statements of the policy based on the access request, wherein the set of statements being responsible for causing access request to be unfulfillable, and wherein causing a remediation service to generate one or more remediation sets of statements, based on the set of statements of the policy, wherein the remediation sets of statements being usable to cause access request to be authorized by changing the policy via adding a new statement to the set of statements of the policy and retaining existing statements of the set of statements of the policy that are responsible for causing the access request to be unfulfillable, and wherein provide the one or more remediation sets of statements to the requestor, in addition to the other limitations in the specific manner as recited in claims 8 - 27.  
  
Claims 9 - 15 are allowed due to allowed base claim 8.  
Claims 17 - 20 are allowed due to allowed base claim 16.  
Claims 22 - 27 are allowed due to allowed base claim 21.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KYUNG H SHIN/                                                                                      1-13-2022Primary Examiner, Art Unit 2443